

	

		II

		Calendar No. 173

		109th CONGRESS

		1st Session

		S. 1420

		[Report No. 109–107]

		IN THE SENATE OF THE UNITED

		  STATES

		

			July 18, 2005

			Mr. Enzi (for himself,

			 Mr. Kennedy, Mr. Burr, Mr.

			 DeWine, Ms. Mikulski,

			 Mr. Dodd, Mrs.

			 Murray, and Mr. Hatch)

			 introduced the following bill; which was read twice and referred to the

			 Committee on Health, Education, Labor,

			 and Pensions

		

		

			July 25, 2005

			Reported by Mr. Enzi,

			 with an amendment

			Strike out all after the enacting clause and insert

			 the part printed in italic

		

		A BILL

		To amend the Federal Food, Drug, and

		  Cosmetic Act with respect to medical device user fees.

	

	

		1.Short titleThis Act may be cited as the

			 Medical Device User Fee Stabilization

			 Act of 2005.

		2.Amendments to the

			 Federal Food, Drug, and Cosmetic Act

			(a)Device user

			 feesSection 738 of the

			 Federal Food, Drug, and Cosmetic Act (21 U.S.C. 379j) is amended—

				(1)in subsection (b)—

					(A)after 2004;, by inserting

			 and; and

					(B)by striking 2005; and all

			 that follows through 2007 and inserting

			 2005;

					(2)in subsection (c)—

					(A)by striking paragraphs (1), (2), and

			 (3);

					(B)by redesignating paragraphs (4), (5), and

			 (6) as paragraphs (1), (2), and (3), respectively;

					(C)in paragraph (1), as so redesignated,

			 by—

						(i)striking the paragraph heading and

			 inserting 2007

			 increase;

						(ii)striking , in addition to

			 adjustments under paragraphs (1) and (2), further;

						(iii)striking established in subsection

			 (b) and inserting under subsection (a); and

						(iv)striking adjustment each

			 place it appears and inserting increase; and

						(D)in paragraph (2), as so redesignated,

			 by—

						(i)striking establish, for the next

			 fiscal year, and and all that follows through the fees

			 and inserting publish in the Federal Register fees under subsection (a).

			 The fees;

						(ii)striking 2003 and inserting

			 2006; and

						(iii)striking $154,000. and

			 inserting $259,600, and the fees established for fiscal year 2007 shall

			 be based on a premarket application fee of $281,600.;

						(3)in subsection (d)(2)(A)—

					(A)in clause (i), by striking

			 $30,000,000 and inserting $75,000,000; and

					(B)by striking clause (ii) and inserting the

			 following:

						

							(ii)Adjustments

								(I)In

				generalIf the Secretary has

				evidence from actual experience that the $75,000,000 threshold established in

				clause (i) results in a reduction in revenues from premarket applications,

				premarket reports, and supplements that is 26 percent or more than would occur

				without small business exemptions and lower fee rates, the Secretary

				may—

									(aa)use the operating reserves in an amount not

				to exceed the lesser of—

										(AA)10 percent of the fees collected in fiscal

				year 2005; or

										(BB)$2,500,000; and

										(bb)upon the exhaustion of the amount described

				under item (aa), adjust the $75,000,000 threshold as provided for under

				subclause (II).

									(II)Adjustment of

				thresholdTo adjust the

				threshold described in subclause (I)(bb), the Secretary shall publish a notice

				in the Federal Register setting out the rationale for the adjustment, and the

				new threshold. Such adjusted threshold may not be less than $30,000,000 and may

				not be

				retroactive.

								;

					(4)in subsection (e)(2)(A), by striking

			 $30,000,000 and inserting $75,000,000;

				(5)in subsection (g)(1)—

					(A)in subparagraph (B)—

						(i)by striking clause (i) and inserting the

			 following:

							

								(i)For fiscal year 2005, the Secretary is

				expected to meet all of the performance goals identified for the fiscal year if

				the amount so appropriated for such fiscal year, excluding the amount of fees

				appropriated for such fiscal year, is equal to or greater than $205,720,000

				multiplied by the adjustment factor applicable to the fiscal

				year.

								;

				and

						(ii)in clause (ii), by striking the matter

			 preceding subclause (I) and inserting the following:

							

								(ii)For fiscal year 2005, if the amount so

				appropriated for such fiscal year, excluding the amount of fees appropriated

				for such fiscal year, is more than 1 percent less than the amount that applies

				under clause (i), the following

				applies:

								;

				and

						(B)in subparagraph (C)—

						(i)in the matter preceding clause (i),

			 by—

							(I)striking 2003 through and

			 inserting 2005 and; and

							(II)inserting more than 1

			 percent after years, is; and

							(ii)in clause (ii), by striking

			 sum and inserting amount;

						(6)in subsection (h)(3)—

					(A)in subparagraph (C), by striking the

			 semicolon and inserting ; and; and

					(B)by striking subparagraphs (D) and (E) and

			 inserting the following:

						

							(D)such sums as may be necessary for each of

				fiscal years 2006 and 2007.

							;

				and

					(7)by striking subsection

			 (c)(5) each place it appears and inserting subsection

			 (c)(2).

				(b)Misbranded

			 devices

				(1)Reprocessed

			 devicesSection 502(u) of the

			 Federal Food, Drug, and Cosmetic Act (21 U.S.C. 352(u)) is amended to read as

			 follows:

					

						(u)(1)Subject to paragraph (2), if it is a

				reprocessed single-use device, unless it, or an attachment thereto, prominently

				and conspicuously bears the name of the manufacturer of the reprocessed device,

				a generally recognized abbreviation of such name, or a unique and generally

				recognized symbol identifying such manufacturer.

							(2)The Secretary may by guidance waive any

				requirement under paragraph (1) for a reprocessed device or category of

				reprocessed devices if the Secretary determines that compliance with such a

				requirement—

								(A)is not feasible due to the physical

				characteristics of the device or category of devices; or

								(B)would compromise the provision of

				reasonable assurance of the safety or effectiveness of the device or category

				of

				devices.

								.

				(2)GuidanceNot later than 150 days after the date of

			 enactment of this Act, the Secretary of Health and Human Services shall issue

			 guidance specifying the device or category of devices that qualify for a waiver

			 under section 502(u) of the Federal Food, Drug, and Cosmetic Act (21 U.S.C.

			 352(u)) (as amended by paragraph (1)).

				(3)Effective

			 dateSection 301(b) of Public

			 Law 107–250 (116 Stat. 1616), as amended by section 2(c) of Public Law 108–214

			 (118 Stat. 575), is amended by—

					(A)striking 36 months after the date of

			 enactment of this Act and inserting 9 months after the date of

			 enactment of the Medical Device User Fee

			 Stabilization Act of 2005; and

					(B)inserting reprocessed and

			 before introduced.

					

	

		1.Short titleThis Act may be cited as the

			 Medical Device User Fee Stabilization

			 Act of 2005.

		2.Amendments to the

			 Federal Food, Drug, and Cosmetic Act

			(a)Device user

			 feesSection 738 of the Federal Food, Drug, and Cosmetic Act (21

			 U.S.C. 379j) is amended—

				(1)in subsection (b)—

					(A)after

			 2004;, by inserting and; and

					(B)by striking

			 2005; and all that follows through 2007 and

			 inserting 2005;

					(2)in subsection (c)—

					(A)by striking the heading

			 and inserting Annual Fee

			 Setting.—;

					(B)by striking paragraphs

			 (1), (2), (3), and (4);

					(C)by redesignating

			 paragraphs (5) and (6) as paragraphs (1) and (2), respectively;

					(D)in paragraph (1), as so

			 redesignated, by—

						(i)striking the heading and

			 inserting In

			 general.—;

						(ii)striking

			 establish, for the next fiscal year, and and all that follows

			 through the fees and inserting publish in the Federal

			 Register fees under subsection (a). The fees;

						(iii)striking

			 2003 and inserting 2006; and

						(iv)striking

			 $154,000. and inserting $259,600, and the fees

			 established for fiscal year 2007 shall be based on a premarket application fee

			 of $281,600.; and

						(E)by adding at the end the

			 following:

						

							(3)Supplement

								(A)In

				generalFor fiscal years 2006 and 2007, the Secretary may use

				unobligated carryover balances from fees collected in previous fiscal years to

				ensure that sufficient fee revenues are available in that fiscal year, so long

				as the Secretary maintains unobligated carryover balances of not less than 1

				month of operating reserves for the first month of fiscal year 2008.

								(B)Notice to

				CongressNot later than 14 days before the Secretary anticipates

				the use of funds described in subparagraph (A), the Secretary shall provide

				notice to the Committee on Health, Education, Labor, and Pensions and the

				Committee on Appropriations of the Senate and the Committee on Energy and

				Commerce and the Committee on Appropriations of the House of

				Representatives.

								;

					(3)in subsection (d)—

					(A)in paragraph (1), by

			 inserting after the first sentence the following: For the purposes of

			 this paragraph, the term small business means an entity that

			 reported $30,000,000 or less of gross receipts or sales in its most recent

			 Federal income tax return for a taxable year, including such returns of all of

			 its affiliates, partners, and parent firms.; and

					(B)in paragraph (2)(A),

			 by—

						(i)striking (i)

			 In

			 general.—;

						(ii)striking

			 subsection, and inserting paragraph,;

						(iii)striking

			 $30,000,000 and inserting $100,000,000;

			 and

						(iv)striking clause

			 (ii);

						(4)in subsection (e)(2)(A),

			 by striking $30,000,000 and inserting

			 $100,000,000;

				(5)in subsection

			 (g)(1)—

					(A)in subparagraph

			 (B)—

						(i)by striking clause (i)

			 and inserting the following:

							

								(i)For fiscal year 2005, the

				Secretary is expected to meet all of the performance goals identified for the

				fiscal year if the amount so appropriated for such fiscal year, excluding the

				amount of fees appropriated for such fiscal year, is equal to or greater than

				$205,720,000 multiplied by the adjustment factor applicable to the fiscal

				year.

								;

				and

						(ii)in clause (ii), by

			 striking the matter preceding subclause (I) and inserting the following:

							

								(ii)For fiscal year 2005, if

				the amount so appropriated for such fiscal year, excluding the amount of fees

				appropriated for such fiscal year, is more than 1 percent less than the amount

				that applies under clause (i), the following

				applies:

								;

						(B)in subparagraph

			 (C)—

						(i)in the matter preceding

			 clause (i), by—

							(I)striking 2003

			 through and inserting 2005 and; and

							(II)inserting more

			 than 1 percent after years, is; and

							(ii)in clause (ii), by

			 striking sum and inserting amount; and

						(C)in subparagraph (D)(i),

			 by inserting more than 1 percent after year,

			 is;

					(6)in subsection

			 (h)(3)—

					(A)in subparagraph (C), by

			 striking the semicolon and inserting ; and; and

					(B)by striking subparagraphs

			 (D) and (E) and inserting the following:

						

							(D)such sums as may be

				necessary for each of fiscal years 2006 and

				2007.

							;

				and

					(7)by striking

			 subsection (c)(5) each place it appears and inserting

			 subsection (c)(1).

				(b)Annual

			 reportsSection 103 of the Medical Device User Fee and

			 Modernization Act of 2002 (Public Law 107–250 (116 Stat. 1600)) is

			 amended—

				(1)by striking

			 Beginning with and inserting (a)

			 In

			 general.—Beginning with; and

				(2)by adding at the end the

			 following:

					

						(b)Additional

				informationFor fiscal years 2006 and 2007, the report described

				under subsection (a)(2) shall include—

							(1)information on the number

				of different types of applications and notifications, and the total amount of

				fees paid for each such type of application or notification, from businesses

				with gross receipts or sales from $0 to $100,000,000, with such businesses

				categorized in $10,000,000 intervals; and

							(2)a certification by the

				Secretary that the amounts appropriated for salaries and expenses of the Food

				and Drug Administration for such fiscal year and obligated by the Secretary for

				the performance of any function relating to devices that is not for the process

				for the review of device applications, as defined in paragraph (5) of section

				737 of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 379i), are not less

				than such amounts for fiscal year 2002 multiplied by the adjustment factor, as

				defined in paragraph (7) of such section

				737.

							.

				(c)Misbranded

			 devices

				(1)In

			 generalSection 502(u) of the Federal Food, Drug, and Cosmetic

			 Act (21 U.S.C. 352(u)) is amended to read as follows:

					

						(u)(1)Subject to

				paragraph (2), if it is a reprocessed single-use device, unless it, or an

				attachment thereto, prominently and conspicuously bears the name of the

				manufacturer of the reprocessed device, a generally recognized abbreviation of

				such name, or a unique and generally recognized symbol identifying such

				manufacturer.

							(2)If

				the original device or an attachment thereto does not prominently and

				conspicuously bear the name of the manufacturer of the original device, a

				generally recognized abbreviation of such name, or a unique and generally

				recognized symbol identifying such manufacturer, a reprocessed device may

				satisfy the requirements of paragraph (1) through the use of a detachable label

				on the packaging that identifies the manufacturer and is intended to be affixed

				to the medical record of a

				patient.

							.

				(2)GuidanceNot

			 later than 180 days after the date of enactment of this Act, the Secretary of

			 Health and Human Services shall issue guidance to identify circumstances in

			 which the name of the manufacturer of the original device, a generally

			 recognized abbreviation of such name, or a unique and generally recognized

			 symbol identifying such manufacturer, is not prominent and

			 conspicuous, as used in section 502(u) of Federal Food, Drug, and

			 Cosmetic Act (as amended by paragraph (1)).

				(d)Effective

			 dateSection 301(b) of the Medical Device User Fee and

			 Modernization Act of 2002 (Public Law 107–250 (116 Stat. 1616)), as amended by

			 section 2(c) of Public Law 108–214 (118 Stat. 575), is amended to read as

			 follows:

				

					(b)Effective

				dateSection 502(u) of the Federal Food, Drug, and Cosmetic Act

				(as amended by section 2(c) of the Medical

				Device User Fee Stabilization Act of 2005)—

						(1)shall be

				effective—

							(A)with respect to devices

				described under paragraph (1) of such section, 12 months after the date of

				enactment of the Medical Device User Fee

				Stabilization Act of 2005, or the date on which the original

				device first bears the name of the manufacturer of the original device, a

				generally recognized abbreviation of such name, or a unique and generally

				recognized symbol identifying such manufacturer, whichever is later; and

							(B)with respect to devices

				described under paragraph (2) of such section 502(u), 12 months after such date

				of enactment; and

							(2)shall apply only to

				devices reprocessed and introduced or delivered for introduction in interstate

				commerce after such applicable effective

				date.

						.

			

	

		July 25, 2005

		Reported with an amendment

	

